


Exhibit 10.2


AMENDMENT TO THE AUTONATION, INC.
2007 NON-EMPLOYEE DIRECTOR STOCK OPTION PLAN




WHEREAS, the Board of Directors (the “Board”) of AutoNation, Inc. (the
“Company”) has determined that it is in the best interest of the Company that
the AutoNation, Inc. 2007 Non-Employee Director Stock Option Plan, as previously
amended (the “Plan”), be further amended to provide for a vesting schedule to be
applied to quarterly stock option grants and to modify certain other provisions;
and


WHEREAS, the Board has the authority under Section 12 of the Plan to amend the
Plan.


NOW, THEREFORE, pursuant to Section 12 thereof, the Plan is hereby amended as
set forth below:


1. The first two sentences of Section 7 of the Plan are hereby amended in their
entirety to read as follows:


Subject to the provisions of Section 9 hereof, each Option shall expire on the
tenth (10th) anniversary of the first Automatic Grant Date in the year in which
the Option was granted. Subject to the provisions of Section 9 hereof, each
Option shall become exercisable with respect to 25% of the total number of
shares subject to the Option on June 1st of the calendar year next following the
calendar year in which the applicable Automatic Grant Date occurs (the “Initial
Vesting Date”) and with respect to an additional 25% of the number of such
shares on each of the next three succeeding anniversaries of the Initial Vesting
Date.


2. The first 2 sentences of Section 9 of the Plan are hereby amended in their
entirety to read as follows:


Should an Optionee cease to be a Non-Employee Director for any reason other than
Retirement, death or permanent and total disability (as that term is defined in
Section 22(e)(3) of the Code, as now in effect or as subsequently amended), such
Optionee's Options shall become exercisable in full and shall remain exercisable
(including, in the event of the Optionee's death, by the Optionee's heirs,
legatees, or legal representative, as the case may be), until the earlier of (i)
thirty (30) days following the date the Optionee ceases to be a Non-Employee
Director and (ii) the expiration date of the Option. Should an Optionee cease to
be a Non-Employee Director because of Retirement, death or permanent and total
disability (as that term is defined in Section 22(e)(3) of the Code, as now in
effect or as subsequently amended), such Optionee's Options shall become
exercisable in full and shall remain exercisable (including, in the event of the
Optionee's death, by the Optionee's heirs, legatees, or legal representative, as
the case may be) until the earlier of (i) the third anniversary of the date of
such Retirement, death or permanent and total disability and (ii) the expiration
date of the Option.


3. Section 16 of the Plan is hereby amended in its entirety to read as follows:


The Plan originally took effect on the date it was approved by the stockholders
of the Company (the “Effective Date”). This amended and restated Plan shall be
effective with respect to Options granted on or after February 1, 2012 and shall
expire on the 10th anniversary of the Effective Date; provided that the
expiration of the Plan shall not affect Options outstanding on the date of such
expiration, which Options shall continue to remain outstanding in accordance
with their terms.


4. Effect on Plan. Except as expressly amended hereby, the Plan shall remain in
full force and effect.


5. Amended and Restated Plan. Attached hereto is an amended and restated Plan
reflecting the original Plan, as previously amended and as amended hereby.


6. Effective Date. The effective date of this Amendment shall be the date on
which it is adopted by the Board.




--------------------------------------------------------------------------------




2007 NON-EMPLOYEE
DIRECTOR STOCK OPTION PLAN
AMENDED AND RESTATED AS OF FEBRUARY 1, 2012


1. STATEMENT OF PURPOSE. This 2007 Non-Employee Director Stock Option Plan (this
“Plan”) is intended to promote the interests of AutoNation, Inc., a Delaware
corporation (the “Company”), by offering non-employee members of the Board of
Directors of the Company (individually, a “Non-Employee Director,” and
collectively, “Non-Employee Directors”) the opportunity to participate in a
stock option program designed to provide them with significant incentives to
remain in the service of the Company.


2. ELIGIBILITY. Each Non-Employee Director shall be eligible to receive grants
of nonstatutory options under this Plan (individually, an “Option,”
collectively, “Options”) pursuant to the provisions of Section 5 hereof. Except
for the automatic grants of Options to be made pursuant to the provisions of
Section 5 hereof, Non-Employee Directors shall not be eligible to receive any
additional Option grants or stock issuances under this Plan.


3. ADMINISTRATION.


The Plan shall be administered by the Board of Directors of the Company (the
“Board”), which shall have the full power and authority to take all actions, and
to make all determinations required or provided for under the Plan or any Option
granted under the Plan and all such other actions and determinations not
inconsistent with the specific terms and provisions of the Plan deemed by the
Board to be necessary or appropriate to the administration of the Plan or any
Option granted hereunder. All such actions and determinations shall be by the
affirmative vote of a majority of the members of the Board present at a meeting
at which any issue relating to the Plan is properly raised for consideration or
without a meeting by written consent of the Board executed in accordance with
the Company's Certificate of Incorporation and Bylaws, and with applicable law.
The interpretation and construction by the Board of any provision of the Plan or
of any Option granted hereunder shall be final and conclusive.


The Board may from time to time appoint a committee or subcommittee (the
“Committee”) consisting of not less than two members of the Board, none of whom
shall be an officer or other salaried employee of the Company or any Subsidiary.
The Board, in its sole discretion, may provide that the role of the Committee
shall be limited to making recommendations to the Board concerning any
determinations to be made and actions to be taken by the Board pursuant to or
with respect to the Plan, or the Board may delegate to the Committee such powers
and authorities related to the administration of the Plan as the Board shall
determine, consistent with the Certificate of Incorporation and Bylaws of the
Company and applicable law. The Board may remove members, add members, and fill
vacancies on the Committee from time to time, all in accordance with the
Company's Certificate of Incorporation and Bylaws, and with applicable law. The
majority vote of the Committee, or acts reduced to or approved in writing by a
majority of the members of the Committee, shall be the valid acts of the
Committee.


No member of the Board or of the Committee shall be liable for any action or
determination made in good faith with respect to the Plan or any Option granted
hereunder.


In the event that the Plan or any Option granted hereunder provides for any
action to be taken by or determination to be made by the Board, such action may
be taken by or such determination may be made by the Committee if the power and
authority to do so has been delegated to the Committee by the Board as provided
above. Unless otherwise expressly determined by the Board, any such action or
determination by the Committee shall be final and conclusive.


4. STOCK SUBJECT TO PLAN. The stock issuable under this Plan shall be the shares
of the Company's common stock, par value of $.01 per share (“Common Stock”).
Such shares may be made available from authorized but unissued shares of Common
Stock or shares of Common Stock reacquired by the Company. The aggregate number
of shares of Common Stock issuable under exercise of Options upon this Plan
shall not exceed 2,000,000 shares, subject to adjustment from time to time in
accordance with Section 11 hereof.


5. AUTOMATIC GRANTING OF OPTIONS. Commencing with the first trading day of March
2011, on the first trading day of each March, June, September and December while
the Plan is in effect, each individual who is at the time serving as a
Non-Employee Director shall receive an automatic grant of an Option to purchase
5,000 shares of Common Stock. The foregoing dates are herein referred to
individually as an “Automatic Grant Date” and collectively as “Automatic Grant
Dates” and the Non-Employee Directors receiving Options are herein referred to
individually as an “Optionee” and collectively as “Optionees.” Options granted
under the Plan are not intended to be treated as incentive stock options as
defined in Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”). For purposes of this Plan, the term “trading day” shall mean a day on
which the New York Stock Exchange or the principal U.S. stock exchange upon the
Company's common stock




--------------------------------------------------------------------------------




is listed is open for trading.


In the event that an Option expires or is terminated or canceled and is
unexercised as to any shares of Common Stock, the shares subject to the Option,
or the portion thereof not so exercised, shall be available for subsequent
automatic Option grants under this Plan. Should the total number of shares of
Common Stock at the time available under this Plan not be sufficient for the
automatic grants to be made at that particular time, the available shares shall
be allocated proportionately among all the automatic grants to be made at that
time.


6. EXERCISE PRICE. The price per share payable upon exercise of an Option
(“Exercise Price”) shall be the composite closing price of a share of Common
Stock on the New York Stock Exchange or the principal U.S. stock exchange upon
which the Company's Common Stock is listed (the “Closing Price”) on the
Automatic Grant Date.


7. DURATION OF OPTIONS AND EXERCISABILITY. Subject to the provisions of Section
9 hereof, each Option shall expire on the tenth (10th) anniversary of the first
Automatic Grant Date in the year in which the Option was granted. Subject to the
provisions of Section 9 hereof, each Option shall become exercisable with
respect to 25% of the total number of shares subject to the Option on June 1st
of the calendar year next following the calendar year in which the applicable
Automatic Grant Date occurs (the “Initial Vesting Date”) and with respect to an
additional 25% of the number of such shares on each of the next three succeeding
anniversaries of the Initial Vesting Date. The Option shall thereafter remain so
exercisable until the expiration or sooner termination of the Option term.


Notwithstanding any such provision in this Plan, no later than thirty (30) days
after a Change of Control (as defined below), each Optionee shall have the right
to require the Company to purchase from the Optionee any Option granted under
this Plan at a purchase price equal to (i) the excess of the Closing Price
(determined on the trading day preceding the day on which the Optionee provides
the written notice described below or, if later, the date preceding the date of
the Change of Control) over the Exercise Price, multiplied by (ii) the number of
Option shares specified by such individual for purchase by the Company, in a
written notice to the Company, attention of the Secretary. A “Change of Control”
shall be deemed to occur if any person shall (a) acquire direct or indirect
beneficial ownership of at least 50% of the issued and outstanding Common Stock
of the Company, or (b) has the power (whether such power arises as a result of
the ownership of capital stock, by contract or otherwise), or the ability to
elect or cause the election of directors consisting at the time of such election
of a majority of the Board of Directors of the Company. As used herein, “person”
shall mean any person, corporation, partnership, joint venture or other entity
or any group (as such term is defined in Section 13(d) of the Securities
Exchange Act of 1934, as amended, and the rules promulgated thereunder). The
amount payable to each such individual by the Company shall be in cash or by
certified check and shall be reduced by any taxes required to be withheld.


8. EXERCISE OF OPTION. An Option may be exercised (i) by giving written notice
to the Company, attention of the Secretary, specifying the number of shares to
be purchased, accompanied by the full purchase price for the shares to be
purchased in cash or (ii) in such other manner permitted by the Company, whether
through the Company or the Company's stock option administrator.


At any time of any exercise of any Option, the Company may, if it shall
determine it necessary or desirable for any reason, require the Optionee (or his
or her heirs, legatees, or legal representative, as the case may be), as a
condition upon the exercise thereof, to deliver to the Company a written
representation of present intention to purchase the shares for investment and
not for distribution. In the event such representation is required to be
delivered, an appropriate legend may be placed upon each certificate delivered
to the Optionee (or his or her heirs, legatees or legal representative, as the
case may be) upon his or her exercise of part or all of the Option and a stop
transfer order may be placed with the transfer agent. Each Option shall also be
subject to the requirement that, if at any time the Company determines, in its
discretion, that the listing, registration or qualification of the shares
subject to the Option upon any securities exchange or under any state or federal
law, or the consent or approval of any governmental regulatory body is necessary
or desirable as a condition or in connection with, the issue or purchase of
shares thereunder, the Option may not be exercised in whole or in part unless
such listing, registration, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Company.


At the time of the exercise of any Option the Company may require, as a
condition of the exercise of such Option, the Optionee to pay the Company an
amount equal to the amount of tax the Company is required to withhold to obtain
a deduction for federal income tax purposes as a result of the exercise of such
Option by the Optionee.


9. TERMINATION OF BOARD MEMBERSHIP - EXERCISE THEREAFTER. Should an Optionee
cease to be a Non-Employee Director for any reason other than Retirement, death
or permanent and total disability (as that term is defined in Section 22(e)(3)
of the Code, as now in effect or as subsequently amended), such Optionee's
Options shall become exercisable in full and shall remain exercisable
(including, in the event of the Optionee's death, by the Optionee's heirs,
legatees, or legal




--------------------------------------------------------------------------------




representative, as the case may be), until the earlier of (i) thirty (30) days
following the date the Optionee ceases to be a Non-Employee Director and (ii)
the expiration date of the Option.


Should an Optionee cease to be a Non-Employee Director because of Retirement,
death or permanent and total disability (as that term is defined in Section
22(e)(3) of the Code, as now in effect or as subsequently amended), such
Optionee's Options shall become exercisable in full and shall remain exercisable
(including, in the event of the Optionee's death, by the Optionee's heirs,
legatees, or legal representative, as the case may be) until the earlier of (i)
the third anniversary of the date of such Retirement, death or permanent and
total disability and (ii) the expiration date of the Option. For purposes of
this Plan, “Retirement” shall mean termination of Board service as a result of a
Non-Employee Director's retirement or resignation from the Board after having
reached age 55 and having provided at least six (6) years of Board service to
the Company.


10. TRANSFERABILITY OF OPTIONS. No Option shall be assignable or transferable by
the Optionee to whom it is granted, other than by will or the laws of descent
and distribution, except that, upon approval by the Board, the Optionee may
transfer an Option (a) pursuant to a qualified domestic relations order as
defined for purposes of the Employee Retirement Income Security Act of 1974, as
amended, or (b) by gift: to a member of the “Family” (as defined below) of the
Optionee, to or for the benefit of one or more organizations qualifying under
Code Sections 501(c) (3) and 170(c) (2) (a “Charitable Organization”) or to a
trust for the exclusive benefit of the Optionee, one or more members of the
Optionee's Family, one or more Charitable Organizations, or any combination of
the foregoing, provided that any such transferee shall enter into a written
agreement to be bound by the terms of this Plan. For this purpose, “Family”
shall mean the ancestors, spouse, siblings, spouses of siblings, lineal
descendants and spouses of lineal descendants of the Optionee.


11. ADJUSTMENTS. The number of shares subject to this Plan and to Options
granted under this Plan shall be adjusted as follows: (a) in the event that the
number of outstanding shares of Common Stock is changed by any stock dividend,
stock split or combination of shares, the number of shares subject to this Plan
and to Options granted hereunder shall be proportionately adjusted; (b) in the
event of any merger, consolidation or reorganization of the Company with any
other corporation or corporations, there shall be substituted, on an equitable
basis, for each share of Common Stock then subject to this Plan, whether or not
at the time subject to outstanding Options, the number and kind of shares of
stock or other securities or property to which the holders of shares of Common
Stock will be entitled pursuant to the transaction; and (c) in the event of any
other relevant change in the capitalization of the Company, an equitable
adjustment shall be made in the number and kind of shares of stock or other
securities or property then subject to this Plan, whether or not then subject to
outstanding Options. In the event of any such adjustment, the Exercise Price per
share shall be proportionately adjusted.


12. AMENDMENT OF PLAN. This Plan may from time to time be amended or
discontinued by action of the Board of Directors of the Company, provided that
(i) no such amendment or discontinuance shall change or impair any Options
previously granted without the consent of the Optionee, and (ii) any amendment
which would (A) materially increase the benefits accruing to the participants
under this Plan, (B) materially increase the number of securities which may be
issued under this Plan, and/or (C) materially modify the requirements as to the
eligibility for participation in this Plan shall require the approval of the
stockholders of the Company, unless such approval is not required by Rule 16b-3
under the Securities Exchange Act of 1934, as amended (the “1934 Act”), or any
other applicable law.


13. CASH PROCEEDS. Any cash proceeds received by the Company from the sale of
shares pursuant to the Options granted under this Plan shall be used for general
corporate purposes.


14. NO IMPAIRMENT OF RIGHTS. Nothing in this Plan or any automatic grant made
pursuant to this Plan shall be construed or interpreted so as to affect
adversely or otherwise impair the Company's right to remove any Optionee from
service on the Board of Directors of the Company at any time in accordance with
the Company's Bylaws or any provisions of applicable law.


15. COMPLIANCE WITH RULE 16b-3. This Plan is intended to comply with all
applicable conditions of Rule 16b-3 or its successors promulgated under the 1934
Act, regardless of whether such conditions are set forth in this Plan.


16. EFFECTIVE DATE. The Plan originally took effect on the date it was approved
by the stockholders of the Company (the “Effective Date”). This amended and
restated Plan shall be effective with respect to Options granted on or after
February 1, 2012 and shall expire on the 10th anniversary of the Effective Date;
provided that the expiration of the Plan shall not affect Options outstanding on
the date of such expiration, which Options shall continue to remain outstanding
in accordance with their terms.




